          Case 6:20-cv-01749 Document 1 Filed 09/24/20 Page 1 of 5 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

TAUNELLY TABIO,

       Plaintiff,
                                                       CASE NO.:
v.

HF MANAGEMENT SERVICES,
LLC, a Foreign Limited Liability
Company, and HEALTH FIRST, INC.,
a Foreign for Profit Corporation.

      Defendant.
________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       COME NOW Plaintiff, TAUNELLY TABIO (“Plaintiff”), on behalf of herself, by and

through the undersigned counsel, and sue Defendants, HF MANAGEMENT SERVICES, LLC,

(“HF Management”), and HEALTH FIRST, INC., (“Health First”), (“collectively Defendants”),

and in support state as follows:

                                      Jurisdiction and Venue

       1.      This is an action for damages by Plaintiff, on behalf of herself, against her employer

and/or former employer for violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201,

et seq. (“FLSA”). This Court has jurisdiction over Plaintiff’s FLSA claims, pursuant to 28 U.S.C.

§ 1331.

       2.      Venue is proper in this Court pursuant to Rule 1.02(c) of the Local Rules of the

Middle District of Florida. Venue is proper in this District because a substantial part of the events

and omissions giving rise to the claims occurred in this District. At all times material to Plaintiffs’




                                                  1
        Case 6:20-cv-01749 Document 1 Filed 09/24/20 Page 2 of 5 PageID 2




claims, Defendants have conducted substantial, continuous, and systematic commercial activities

in this District.

                                    Parties and Factual Allegations

        3.          Plaintiff, TAUNELLY TABIO was employed by Defendants from on or around

January 2, 2019 to on or around May 5, 2020 and was paid hourly. At all relevant times, Plaintiff’s

title was “Operations Analyst.”

        4.          Plaintiff was an employee of Defendants as defined by 29 U.S.C. § 203(e).

        5.          Plaintiff was not exempt under any exemption under the FLSA.

        6.          Defendant, HF MANAGEMENT, is a Foreign Limited Liability Company, and

operates a business located in, among other locations, Seminole County, Florida. This Defendant

is licensed to do business in the State of Florida and may be served by serving its registered agent.

        7.          Defendant, HF MANAGEMENT, is an enterprise engaged in interstate commerce

with annual gross revenue of $500,000.00 or more.

        8.          Defendant, HEALTH FIRST, is a Foreign for Profit Corporation, and operates a

business located in, among other locations, Seminole County, Florida. This Defendant has, within

the meaning of Fla. Stat. §§ 48.193(1) and (2), substantially engaged in business in the State of

Florida. This Defendant does not have a registered agent or officer or is registered to do business

in the State of Florida. Because this Defendant has accepted the privilege extended by law to

nonresidents and foreign corporations to operate, conduct, engage in, and/or carry on a business

or business venture in the State of Florida and this action arises out of a transaction or operation

connected with or incidental to that business or business venture, this Defendant has appointed the

Secretary of State, pursuant to Fla. Stat. § 48.181, as its agent for service of process. Accordingly,




                                                    2
        Case 6:20-cv-01749 Document 1 Filed 09/24/20 Page 3 of 5 PageID 3




this Defendant will be served with process by substituted service on the Secretary of State in

accordance with Fla. Stat. § 48.161.

        9.      Defendant, HEALTH FIRST, is an enterprise engaged in interstate commerce with

annual gross revenue of $500,000.00 or more.

        10.     Defendants were employers of Plaintiff as defined by 29 U.S.C. § 203(d).

        11.     At all relevant times Defendants directly, or through their agents or other persons,

employed Plaintiff and exercised control over the wages, hours, and working conditions of

Plaintiff.

        12.     On a frequent basis throughout Plaintiff’s employment with Defendants, Plaintiff

worked in excess of forty (40) hours per week, but was not compensated for all hours worked in

excess of forty (40) hours at a rate not less than one-and-one-half times her regular rate of pay.

        13.     At all relevant times Plaintiff worked in excess of forty (40) hours per week,

Defendants were aware of, and suffered or permitted the same.

        14.     Plaintiff has sustained damages from Defendants’ failure to pay overtime

compensation.

        15.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees and costs for its services.

                                            COUNT I
                              Violation of the Overtime Provisions
                                of the Fair Labor Standards Act

        16.     Plaintiff repeats and incorporates by reference each and every allegation set forth

in Paragraphs 1 through 15 above, as if fully set forth herein.

        17.     Plaintiff is not exempt under any exemption under the Fair Labor Standards Act.




                                                  3
        Case 6:20-cv-01749 Document 1 Filed 09/24/20 Page 4 of 5 PageID 4




       18.      During the relevant statutory period, Plaintiff regularly worked in excess of forty

(40) hours per week.

       19.      Defendants failed to pay Plaintiff the required overtime rate, one-and-one-half

times her regular rate, for all hours worked in excess of forty (40) hours per week.

       20.      Defendants willfully failed to keep proper records of all hours worked by Plaintiff

as required by 29 U.S.C. § 211(c), even though Plaintiff was entitled to overtime compensation.

       21.      Defendants’ failure to pay the required overtime rate was willful, which resulted in

Plaintiff not being paid one-and-one-half times her regular rate for all hours worked in excess of

forty (40) hours per week.

       22.      Due to Defendants’ willful violation of the FLSA a three (3) year statute of

limitation applies.

       23.      As a result of Defendants’ violations of the FLSA, Plaintiff has suffered damages.

       24.      Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees for its services.

       WHEREFORE Plaintiff demands judgment against Defendants for the following:

       A. Unpaid overtime proven to be due and owing;

       B. An additional amount equal to unpaid overtime proven to be due and owing in

             liquidated damages;

       C. Pre- and post-judgment interest as allowed by law;

       D. Attorneys’ fees and costs; and

       E. Such other relief as the Court finds just and equitable.

                                   DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues so triable.



                                                  4
Case 6:20-cv-01749 Document 1 Filed 09/24/20 Page 5 of 5 PageID 5
